DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/6/2022 has been entered.

Response to Amendment
The amendment dated 9/6/2022 has been considered and entered into the record.  Claims 2, 3, 18, and 19 have been cancelled.  Claims 1, 4–17, and 20–28 remain pending, while claims 11–17 are withdrawn from consideration.  Claims 1, 4–10, and 20–28 are examined below.  Independent claims 1 and 20, from which all other examined claims depend, now require “greater than 50% by weight of elemental boron.”


Response to Arguments
Applicant’s arguments, see Remarks, filed 9/6/2022, with respect to the rejection(s) of claim(s) 1, 4–10, and 20–28 under a finding of obviousness have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Washington and Chen.
Regarding the combined teachings of Washington and Chen, Applicant argues that Chen does not teach the inclusion of elemental boron at levels in excess of 50 weight percent as claimed.  Applicant then points to the examples in Chen to support the assertion that the prior art reference fails to teach the claimed elemental boron levels and asserts that the levels expressly taught in Chen could not be achieved.  Initially, the Examiner notes that a prior art reference is not limited to its examples.  See MPEP 2123.  Chen teaches a polyimide composite film comprising up to 50 weight percent elemental boron, preferentially, 10B, to provide shielding from neutron radiation.  Chen describes the boron element to be incorporated into polyimide to form an anti-neutron irradiation composite film as either “pure boron, boron carbide, [or] boron nitride.”  Accordingly, the forms of boron for incorporation in Chen are elemental boron or boron compounds.  
Applicant next argues that even though Washington teaches the incorporation of radiation shielding materials such as boron into different matrix materials such as polysiloxanes and polyimides, an ordinarily skilled artisan would not have looked to modify a polysiloxane composite material with boron loading levels disclosed in polyimide films as suggested in the Office Action.  
The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under  HYPERLINK "https://www.uspto.gov/web/offices/pac/mpep/mpep-9015-appx-l.html#d0e302450"§ 103."  KSR, 550 U.S. at 421, 82 USPQ2d at 1397.  
Here, the Examiner takes the position that Washington establishes the functional equivalence of polysiloxane and polyimide as matrix materials for radiation shielding materials.  Accordingly, it would have been obvious to the ordinarily skilled artisan to try modifying the radiation shielding matrix of Washington with the same loading levels of boron in either polysiloxane or polyimide with a reasonable expectation of success because the matrices’ functional equivalence has been established.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 5, 9, 10, 23, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Washington (US 2018/0040387 A1) in view of Chen (CN 106189227A).  
Washington teaches an alpha/beta radiation material comprising barrier materials including a matrix and particulate materials.  Washington abstract.  The matrix material may be an organic matrix, such as polysiloxane or polyimide.  See id. ¶¶ 41–43.  The alpha/beta radiation material may be elemental Ge and Si.  Id. ¶ 33.  The particulate material that serves as a radiation absorber may comprise carbon nanotubes at levels of about five weight percent or less.  Id. ¶¶ 29, 38.  The Washington radiation material may further comprise boron compound filler.  See id. ¶ 63.  Washington fails to the use of one or more elemental components.
Chen teaches a polyimide composite film comprising up to 50 weight percent elemental boron, preferentially, 10B, to provide shielding from neutron radiation.  
It would have been obvious to the ordinarily skilled artisan to have incorporated elemental boron into the Washington barrier material motivated by the desire to provide additional radiation protection.  Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have added elemental Boron at levels in excess of 50 (i.e., about 60) weight percent to the Washington material since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim(s) 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Washington and Chen as applied to claim 1  above, and further in view of Bowen (US 2012/0043483 A1).  Washington and Chen fail to teach the use of polydimethylsiloxane.
Bowen teaches a boron-containing material for shielding and absorbing neutron radiation, wherein the material is a composite comprising a boron compound, a polymer matrix, and filler, such as carbon nanotubes.  Bowen abstract, ¶¶ 7, 72.  The polymer matrix may be a polysiloxane, such as polydimethylsiloxane.  Id. ¶¶ 33, 95.  The carbon nanotubes (i.e., carbon nanofibers) may comprise at least 0.1 weight percent of the entire boron-containing material.  See id. ¶¶ 40, 72.
The skilled artisan would have found it obvious to have looked to Bowen for a specific polysiloxane in order to practice the invention of Joseph.
Claims 8, 20, 24, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Washington and Chen as applied to claim 1 above, and further in view of Joseph.  Washington and Chen fail to teach the loading levels of the matrix material.
Joseph teaches a nuclear shielding material comprising the uniform mixing of polysiloxane matrix and gamma radiation shielding and neutron absorbing materials.  Joseph abstract, ¶¶ 11, 22.  The matrix may be present in the shielding material at levels of about 10–30 weight percent.  Id. ¶ 8.  The gamma radiation shielding material may comprise elemental lead or bismuth at levels of 25–75 weight percent of the material.  Id. ¶¶ 13, 24.  
It would have been obvious to the ordinarily skilled artisan to have looked to Joseph for guidance as to appropriate polysiloxane matrix levels in order to practice the radiation shielding invention of Washington.


Allowable Subject Matter
Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786